Title: From Thomas Jefferson to John Hancock, 25 March 1792
From: Jefferson, Thomas
To: Hancock, John


          
            Sir
            Philadelphia Mar. 25. 1792.
          
          The bearer hereof Mr. Ciracchi, a celebrated sculptor from Rome, proposing to go to Boston to explain the device of a monument which he wishes to erect for the United States, I take the liberty of introducing him to the notice of your Excellency, persuaded that it is desireable to you to have strangers, of particular merit, particularly made known to you. The things which he has done here suffice to prove him superior to any artist of his line I have ever met with, and he has been long enough and intimately enough known to me to authorize my assuring you he has great personal worth. While I am presenting him to your attention, it is a circumstance of additional gratification that it renews to me the occasions of assuring you of the perfect esteem & respect with which I have the honour to be Your Excellency’s most obedt. & most humble servt,
          
            Th: Jefferson
          
        